Haskell, J.
The May term of the superior court adjourned sine die June 1, 1885. The former conviction is laid at that term "to wit on the tenth day of August, A. D. 1885,” when a certificate of decision was received by the clerk from the law court.
The May term had ended before the cause had been decided in the law court. The defendant’s recognizance taken when his cause was marked " law ” required his attendance " from term to term until and including the term of said court, next after the *82certificate of decision shall be recived” from the law court. R. S., c. 134, § 26. Until that term, his attendance was not required and no judgment could be rendered against him.

Judgment for the State, hut not for prior conviction.

Peters, C. J., Walton, Virgin, Libbey and Foster, JJ., concurred.